Memorandum Opinion filed October 16, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00445-CV

       KERRY CARTER AND LETONIA JACKSON-CARTER, Appellants

                                           V.

     S.S. PROPERTIES LLP, SCOTT PIERCE AND SHIOW-MINN PIERCE,
                              Appellees


                      On Appeal from the 333rd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-24598


                  MEMORANDUM                        OPINION


      This appeal is from a judgment signed April 5, 2012. No clerk’s record has been
filed. The clerk responsible for preparing the record in this appeal informed the court
appellants did not make arrangements to pay for the record.

      On September 14, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellants paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b).

       Appellants have not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.

       Appellees’ pending motion to dismiss the appeal for failure to pay the filing fee is
denied as moot.




                                          PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.




                                            2